          Case 1:18-cv-01450-RDM Document 30 Filed 09/24/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 -------------------------------------------------------------------- X

 JAKUBOWICZ, et al.,

                                   Plaintiffs,                            Docket No: 18-cv-1450 (RDM)

                           -against-

 ISLAMIC REPUBLIC OF IRAN, et al.,

                                   Defendants.

 -------------------------------------------------------------------- X

                            MOTION FOR JUDGMENT ON DEFAULT

         Plaintiffs, by and through their undersigned counsel, respectfully move this Court for an

order:

         a)      Pursuant to 28 U.S.C. § 1608(e), granting judgment on default as against

Defendants Islamic Rep. of Iran (“Iran”) and The Syrian Arab Republic (“Syria”);

         b)      Granting pre-and post-judgment interest in favor of the Plaintiffs; and

         c)      Granting such other and further relief as is just and proper under the circumstances.

         The Clerk has noted these Defendants’ defaults (DE 26, 27).

         While entry of default normally establishes a defendant’s liability, the Foreign Sovereign

Immunities Act (“FSIA”) 28 U.S.C. § 1608(e) provides that “[n]o judgment by default shall be

entered…against a foreign state, a political subdivision thereof, or an agency or instrumentality of

a foreign state, unless the claimant establishes his right to relief by evidence satisfactory to the

court.” Id.
            Case 1:18-cv-01450-RDM Document 30 Filed 09/24/20 Page 2 of 6




       Accordingly, Plaintiffs submit the following testimony and evidence in support of their

claims against these Defendants and respectfully request that the Court enter a judgment on default

as against each of the Defendants Iran and Syria.


A.     Experts
       Plaintiffs submit declarations from each of the following experts:

       1.       Declaration of Mr. Arieh Dan Spitzen, Israel Defenses Forces Colonel (retired).

                Mr. Spitzen addresses Hamas’ responsibility for one of the terror attacks at issue in

                this case.

       2.       Declaration of Dr. Patrick Clawson. Dr. Clawson addresses Iran’s provision of

                material support to Hezbollah.


B.     Plaintiffs’ Declarations
       Plaintiffs submit the declarations and evidence from the following Plaintiffs:

       1.       Declaration of Shachar Boteach with Exhibits 1-8.

       2.       Declaration of Rita Avni Ankori with Exhibits 1-8.

       3.       Declaration of Chana Liba Kumer with Exhibits 1-2.

       4.       Declaration of Malka Kumer with Exhibits 1-2.

       5.       Declaration of Akiva Benjamin Jakubowicz.

       6.       Declaration of Florence Tzippora Jakubowicz.

       7.       Declaration of Bernard Jakubowicz.

       8.       Declaration of Yonaton Eliezer Jakubowicz.

       9.       Declaration of Rachel Chana Anaki.

       10.      Declaration of Ayelet Tikva Jakubowicz.

       11.      Declaration of Avital Molodick.
            Case 1:18-cv-01450-RDM Document 30 Filed 09/24/20 Page 3 of 6




C.      Minor Children
       In their declarations, Plaintiffs discuss the damages suffered by their minor children and

now decreased family members as follows:

       1.       Declaration of Rita Avni (Ankori) in which she addresses the damages of minor

                Plaintiffs E.A., R.A. and V.A.

       2.       Declaration of Manya Judith Lakin in which she addresses the damages of minor

                Plaintiff D.A.B.

       3.       Declaration of Micah Jonathan Lakin in which he addresses the damages of minor

                Plaintiff Y.L.

       4.       Declaration of Nechama Dina Kumer in which she addresses the damages of minor

                Plaintiff C.L.K.

       5.       Declaration of Chayim Yosef Kumer in which he addresses the damages of minor

                Plaintiff C.L.K.

       6.       Declaration of D.A.B. in which he addresses the damages he has sustained as a

                result of the terrorists murdering his grandfather, Richard Lakin.


D.     Psychiatric Expert Evidence
       Plaintiffs submit testimony and evidence on damages from Dr. Rael Strous, a psychiatric

expert concerning each Plaintiff’s psychological and emotional damages. A Declaration of Dr.

Straus is presented, to which are attached the following reports that he prepared:

       1.       Psychiatric Diagnosis of minor Plaintiffs E.A., R.A. and V.A.

       2.       Psychiatric Evaluation of Rita Avni (Ankori)

       3.       Psychiatric Evaluation of minor Plaintiff D.A.B.
              Case 1:18-cv-01450-RDM Document 30 Filed 09/24/20 Page 4 of 6




         4.       Psychiatric Evaluation of Shachar Boteach

         5.       Psychiatric Evaluation of minor Plaintiff Chana Liba Kumer

         6.       Psychiatric Evaluation of minor Plaintiff Malka Kumer

         7.       Psychiatric Evaluation of Avital Molodick

         8.       Psychiatric Evaluation of Akiva Benjamin Jakubowicz

         9.       Psychiatric Evaluation of Ayelet Jakubowicz

         10.      Psychiatric Evaluation of Bernard Jakubowicz

         11.      Psychiatric Evaluation of Florence Jakubowicz

         12.      Psychiatric Evaluation of Rachel Anaki

         13.      Psychiatric Evaluation of Yonatan Jakubowicz

         14.      Psychiatric Diagnosis of minor Plaintiff Y.L.

         15.      Dr. Rael Strous’ Combined Expert Report regarding all Plaintiffs


E.       Medical Expert Evidence
         Plaintiffs submit testimony and evidence on damages from Dr. Alan Friedman, a medical

expert, regarding the following Plaintiffs:

         1.       Declaration of Dr. Alan Friedman regarding Akiva Jakubowicz.



         WHEREFORE, Plaintiffs respectfully request that the Court enter a judgment on default

as against each of the Defendants, Iran and Syria, and award damages to the Plaintiffs in the

amounts requested in the accompanying Memorandum of Law and grant such other and further

relief as is just and proper under the circumstances.

Dated:     Brooklyn, New York
           September 24, 2020
Case 1:18-cv-01450-RDM Document 30 Filed 09/24/20 Page 5 of 6




                                 Respectfully submitted,

                                 THE BERKMAN LAW OFFICE, LLC
                                 Attorneys for the Plaintiffs


                                 by:
                                       Robert J. Tolchin

                                 111 Livingston Street, Suite 1928
                                 Brooklyn, New York 11201
                                 718-855-3627
          Case 1:18-cv-01450-RDM Document 30 Filed 09/24/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on the date indicated below a true copy of the

foregoing Motion was served via ECF on all counsel of record herein:

Dated:    Brooklyn, New York
          September 24, 2020

                                                   Robert J. Tolchin
